l l 1 l m 1 h 4

Case 1:11-cr-00878-LAK Document 184 Filed 10/11/18 Page 1 of 4

UN|TED STAT'E ,lSTRlCT COURT
FOR THE SOUTH€RN D`lSlTRlCT OF NEW YORK

Commonwealth §f Pen;sy|vanlf
UN|TED STATES OF Al\/|ER|CA, Coumy of he '

-versus- S1 11 Cr_.”w8/?'8 (LAK)

 

vLADlMIR TsAsTslN, i \; sw

il
11

Defendant. \\U(i{ UHZ \\l“l

11 ,1; 1 ”?Nl“~ j

“~: '~:ff' /z' »//»/f

Petitioner jr ij ij
-versus- nat g_,/ ........... 18 civ 5975 (LAK)

 

VLAD||V||R TSASTS|N,

 

UN|TED STATES OF Al\/|ER|CA,

Respondent.

 

Attorney-C’lient Privilege Waiver (Informed Consent)

To: VLADIMIR TSASTSIN

You have made a motion under Section 2255 of Title 28, United States Code, to have your conviction
set aside on the ground that you received ineffective assistance from your former lawyer, Arkady Bukh,
Esq. and Charles Kaser, Esq. (referred to in this form as “your former attorneys”). The court has
reviewed your papers and determined that it needs to have a sworn testimonial statement from Counsel
in order to evaluate your motion.

By making this motion, you have waived the attorney-client privilege you had with your former
attorney to the ei<tent relevant to determining your claim. This means that if you wish to press your
claim of ineffective assistance, you cannot keep the communications between yourself and your former
attorney a secret-_you must allow them to be disclosed to the Government and to the Court pursuant to
court order. The court has already issued an Order (copy attached) ordering your former attorney to
give such testimony, in the form of an affidavit This Informed Consent form is designed to ensure that
you fully understand and agree to this. -

Specifrcally, if you wish to proceed with your motion to set aside your conviction on the basis that you
received ineffective assistance of counsel, you must sign this statement and return it to the court in the
attached envelope (keeping a copy for your records). The form constitutes your authorization to your
former attorney to disclose confidential communications (1) only in response to a court order and (2)
only to the extent necessary to shed light on the allegations of ineffective assistance of counsel that are
raised by your motion.

 

Case 1:11-cr-00878-LAK Document 184 Filed 10/11/18 Page 2 of 4

You should know that if you sign this authorization, you run the risk that your former attorney will
contradict your statements about his or her representation of you. However, you should also know that
the court will deny your motion if you do not authorize your former attorney to give an affidavit in
response to the Court’s attached Order.

You must return this form, signed by you and notarized, within thirty (30) days from the date of the
Court’s Order directing your former lawyer to give testimony. If the Court does not receive this form,
signed by you and notarized, within that time, the court will automatically deny your motion.

NOTARIZED AUTHORIZATION

l have read the Court’s Order dated September 30,2()18 and this document headed Attorney-Client
Privilege Waiver (Informed Consent). I hereby authorize my former sentencing attomeys, Arkady
Bukh, Esq., Charles W. Kaser, Esq. and my former plea attorneys Jeremy Schneider_, Esq., David Stern,
Esq., Lucos Anderson, Esq., to comply with the Court’s Order by giving testimony, in the form ordered
by the court, relating to my motion to set aside my conviction on the ground of ineffective assistance of
counsel. This authorization allows my former attorney to testify only pursuant to court order, and only
to the extent necessary to shed light on the allegations of ineffective assistance of counsel that are

raised by my motion.
Signed (or attested) before me

Dated; /f€;/éj/J¢/// on / &O) 8
14/'/ """" 1151~.1~_~..:/ by_lLM'/'S'n

.,,..»
s ,,.....
,1 11 .»-»'
_. ¢..
¢ l , C: ` =...»-

L»/:§worn to before me this 3 day of &`}féo€@, , 20 \ %

 

 

 

  

 

v

Notary Public

l COMMONWEALTH GF PENNS¥LVAN|A
l NOTAR|AL SEAL
Chrlstine Baum, Notary Pub|ic
Lawrence Twp., Clearfleld County
My Commissien Expires March 30, 2021
MEMBER, PENNSYLVAN:AASSQC|AHON Or~' NoTARl

   
   
   
   

  
  

l l l

Case 1:11-cr-OO878-LAK Document 184 Filed 10/11/18 Page 3 of 4

Vladimir Tsastsin
l\/lVCC #91040-054
555 Geo Drive
Philipsburg, PA 16866

 

October 2, 2018

The Honorab|e Lewis A. Kaplan
United States District ludge
Southern District of New York
500 Pearl Street

NeW York NY 10007

Re: United States v. Vladimir Tsastin: 51 11 Cr. 878 (LAK)
Vladimir Tsastin v. United States: 18 Civ. 5975(LAK)

Dear Juclge Kaplan:

| have received letter from Prosecutor Lai sent to you dated September 24 2018. l have reviewed letter
and cases in it.

First, | have no problem signing waiver, but Waiver prosecutor sent me does not list any attorney
names. Therefore | redo Waiver to include all of my former attorneys, my sentencing attorneys and
my plea attorneys.

Second, l see government asked for extension of 30 days after the expiration of my time to sign and
return the Waiver. That would mean government's response is not due for 60 days. Since l amp
returning Waiver now, government should have 30 days from When it receives the Waiver to file its
response.

Third, l hope court Will permit me opportunity to reply to government's response. |f yes, please tell
me When my reply is due.

 

 

%MWa/</.

 

 

mmmm mjjw gunn gram

__ ___

__ __

 

 

